EXHIBIT 10.49
FIRST AMENDMENT TO
CHANGE OF CONTROL AGREEMENT
     This First Amendment (this “Amendment”) to the Change of Control Agreement
(the “Change of Control Agreement”), dated as of August 5, 2005, between
Coinstar, Inc., a Delaware corporation (“Employer”), and Brian V. Turner
(“Employee”) is entered into on December 31, 2008.
     WHEREAS, Employer and Employee wish to document an amendment to the Change
of Control Agreement;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, Employer and Employee hereby agree
that, effective January 1, 2009, the Change of Control Agreement shall be
amended as follows:
     1. Section 1.3 is amended to read as follows:
     1.3 Authority, Duties and Responsibilities
     During the Employment Period, the Employee’s authority, duties and
responsibilities shall be at least reasonably commensurate in all material
respects with the most significant of those held, exercised and assigned at any
time during the 90-day period immediately preceding the Effective Date.
     2. Section 4.4 is amended to read as follows:
     4.4 Date of Termination
     During the Employment Period, “Date of Termination” means (a) if the
Employee’s employment is terminated by reason of death, at the end of the
calendar month in which the Employee’s death occurs, and (b) in all other cases,
the later of (i) five days after the date of personal delivery of or mailing of,
as applicable, the Notice of Termination, and (ii) the date on which the
Employee separates from service, within the meaning of Section 409A(a)(2)(A)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”). The Employee’s
employment and performance of services will continue during such five-day
period; provided, however, that the Employer may, upon notice to the Employee
and without reducing the Employee’s compensation during such period, excuse the
Employee from any or all of his duties during such period.
     3. Section 5.4 is amended to read as follows:

 



--------------------------------------------------------------------------------



 



     5.4 Payment Schedule
     Payments under Section 5.1(a), 5.2 and 5.3 (other than payments of deferred
compensation, which shall be paid in accordance with the provisions of the plan
under which such compensation was deferred) shall be paid to the Employee in a
lump sum in cash within 30 days of the Date of Termination. Payments under
Section 5.1(b) shall be paid to Employee in twelve (12) equal monthly
installments, beginning with the month following the month containing the Date
of Termination and continuing for eleven (11) consecutive months thereafter. For
purposes of Code Section 409A, each installment payable pursuant to
Section 5.1(b) and this Section 5.4 shall be treated as a separate payment.
     4. Section 5.5 is amended to read as follows:
     5.5 Good Reason
     (a) For purposes of this Agreement, subject to Section 5.5(b), “Good
Reason” means the occurrence or existence of any of the following events or
conditions without the Employee’s express written consent:
          (i) A diminution in the Employee’s Annual Base Salary;
          (ii) A diminution in the Employee’s authority, duties or
responsibilities as contemplated by Section 1.3 hereof, excluding for this
purpose reasonable changes in particular duties and reporting responsibilities
which may result from the Employer becoming part of a larger business
organization at some future time provided that such changes in the aggregate do
not result in a material alteration in the Employee’s authority, duties or
responsibilities;
          (iii) Any failure by the Employer to comply with and satisfy Section 7
of the Employment Agreement, provided that the Employer’s successor has received
at least ten days’ prior written notice from the Employer or the Employee of the
requirements of Section 7 thereof;
          (iv) A relocation of the Employee’s principal place of employment to a
location more than 50 miles from the Seattle metropolitan area, except for
required travel on the Employer’s business to an extent substantially consistent
with the Employee’s duties and responsibilities; or
          (v) Any other action or inaction by the Employer that constitutes a
material breach by the Employer of this Agreement or the Employment Agreement.
     (b) Notwithstanding any provision in this Agreement to the contrary,
termination of employment by the Employee will not be for Good Reason unless
(i) the Employee notifies the Employer in writing of the occurrence or existence
of the event or condition which the Employee believes constitutes Good Reason
within

2



--------------------------------------------------------------------------------



 



90 days of the occurrence or initial existence of such event or condition (which
notice specifically identifies such event or condition), (ii) the Employer fails
to remedy such event or condition within 30 days after the date on which it
receives such notice (the “Remedial Period”), and (iii) the Employee actually
terminates employment within 90 days after the expiration of the Remedial Period
and before the Employer remedies such event or condition. If the Employee
terminates employment before the expiration of the Remedial Period or after the
Employer remedies the event or condition (even if after the end of the Remedial
Period), then the Employee’s termination will not be considered to be for Good
Reason.
     5. Section 7 is amended to read as follows:
     7. CODE SECTION 409A
     The Employer makes no representations or warranties to Employee with
respect to any tax, economic or legal consequences of this Agreement or any
payments or other benefits provided hereunder, including without limitation
under Code Section 409A, and no provision of this Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A or any other legal requirement from Employee or any other person to
the Employer, any of its affiliates or any other person. Employee, by executing
this Agreement, shall be deemed to have waived any claim against the Employer,
its affiliates and any other person with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and other benefits provided hereunder shall be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Code Section 409A is applicable to this Agreement (and such payments
and benefits), the parties intend that this Agreement (and such payments and
benefits) shall comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to termination of
Employee’s employment are intended to mean Employee’s “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if Employee is
a “specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i),
when Employee separates from service, within the meaning of Code
Section 409A(a)(2)(A)(i), then to the extent necessary to avoid subjecting
Employee to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Employee’s separation from service shall
not be paid to

3



--------------------------------------------------------------------------------



 



Employee during such period, but shall instead be accumulated and paid to
Employee (or, in the event of Employee’s death, Employee’s estate) in a lump sum
on the first business day following the earlier of (a) the date that is six
months after Employee’s separation from service or (b) Employee’s death.
     6. Appendix A Subsection (a) is amended to read as follows:
     (a) A “Board Change” which, for purposes of this Agreement, shall have
occurred if individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Employer’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person (as hereinafter defined) other than the Board; or
     IN WITNESS WHEREOF, the parties have executed and entered into this
Amendment on the date set forth above.

                          COINSTAR, INC.    
 
               
/s/ Brian V. Turner
      By   /s/ Donald R. Rench    
 
Brian V. Turner
      Its  
 
Secretary    
 
         
 
   

4